DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 1, 16 and 19 each provide for ‘associated software’; however, this term is unclear as the metes and bounds of this term are not provided.
▪ Claims 2-15, 17, 18 and 20 are also rejected as being dependent from one of the above claims.
▪ The claims have been examined as best understood by the Examiner.




The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12, which depends from claim 1, provides that “the alert” is an audible alert.  ‘The alert’ of claim 1 occurs “responsive to determination of the at least one deficiency in the hitch connection between the vehicle and the hitching portion of the trailer”.  Accordingly, claim 13, which provides that “the audible alert is indicative of the determined at least one deficiency in the hitch connection between the vehicle and the hitching portion of the trailer” does not add any element that further limits claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, 9-13, 15, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshizaki (US 2019/0118595).
Yoshizaki discloses:
▪ Regarding claims 1 and 16:
a camera (138) disposed at a rear portion of a vehicle equipped with the vehicular trailer assist system, the camera viewing exterior and at least rearward of the vehicle, wherein at least a hitching portion of a trailer hitched to the vehicle is viewed by the camera (¶ 0048); 
a control comprising electronic circuitry and associated software (¶ 0048), wherein the electronic circuitry includes a processor operable to process image data captured by the camera, and wherein the image data captured by the camera is representative of at least the hitching portion of the trailer hitched to the vehicle (see Fig. 6); 
wherein the control, responsive to processing of image data captured by the camera, determines at least one deficiency in a hitch connection between the vehicle and the hitching portion of the trailer (¶ 0048 provides for an output signal indicative of locking status); and 
wherein the control, responsive to determination of the at least one deficiency, alerts a driver of the vehicle of the determined at least one deficiency in the hitch connection between the vehicle and the hitching portion of the trailer (¶ 0048 provides for a graphic to indicate locking status).
▪ Regarding claims 5 and 7: 
The at least one deficiency comprises an incorrect attachment/locking of the hitching portion of the trailer to a hitch ball of the vehicle (¶ 0048).
▪ Regarding claims 9-11 and 19: 
Yoshizaki discloses: a display (208) disposed in the vehicle and viewable by the driver of the vehicle, and wherein the control, responsive to determination of the at least one deficiency, alerts the driver via the display (¶ 0048),
wherein the display displays an alert indicative of the determined at least one deficiency in the hitch connection between the vehicle and the hitching portion of the trailer (see Fig. 6),
wherein, responsive to determination of the at least one deficiency, the display displays video images derived from image data captured by the camera and showing at least the hitching portion of the trailer at the vehicle (see Fig. 6).


▪ Regarding claims 12-13:
The alert is an audible alert is indicative of the determined at least one deficiency in the hitch connection between the vehicle and the hitching portion of the trailer (¶ 0050).
▪ Regarding claim 15: 
The camera comprises a rear backup camera of the vehicle (¶ 0046).
▪ Regarding claims 18 and 20:
Responsive to determination of the at least one deficiency, the control precludes operation of the vehicle (¶ 0049-50 - provides for a trailer assist system which precludes operation of the vehicle responsive to determination of a hitching deficiency).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki in view of Rogan (US 2019/0378282).
Yoshizaki discloses as discussed above, but does not directly disclose a second camera.
Rogan teaches a vehicle with a plurality of rear cameras (130a, 130b) disposed on the rear and side portions of the vehicle (see Fig. 1; see also ¶ 0037).
Based on the teaching of Rogan, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yoshizaki by including additional cameras in order to view the hitching connection from multiple perspectives, thus improving the overall vision for the operator.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki in view of Rogan and Maruoka (WO 2018/150642 – Translation included).
Yoshizaki and Rogan disclose as discussed above, but do not directly disclose determining the cap in the hitching portion.
Maruoka teaches a vehicle which includes a camera (15a) used to determine the gap (Dgap) between a hitch connection and hitch ball (see Fig. 20; see also pg. 5, paragraphs 5-7 of Translation).
Based on the teaching of Maruoka, it would have been obvious to incorporate the gap determining means into the modified Yoshizaki device in order to assist the operator in more accurately determining the relative positions of the hitch ball and hitch connection.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki in view of Niewiadomski (US 2020/0353864).
Yoshizaki discloses as discussed above, but does not directly disclose detection of a safety chain connection.
Niewiadomski teaches vehicular trailer assist system which detects an incorrect or missing connection of a safety chain of the trailer to the vehicle (¶ 0037).
Based on the teaching of Niewiadomski, it would have been obvious to include a safety chain detection means in the Yoshizaki device in order to provide a means of detecting an alternative, or additional connection between the towing vehicle and trailer.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki in view of Niewiadomski (US 11,385,651).
Yoshizaki discloses as discussed above, but does not directly disclose detection of an electrical connection.
Niewiadomski teaches vehicular trailer assist system which detects an incorrect or missing connection (col. 1, ln. 66-col. 2, ln. 8).   (Col. 13, ln. 46-56 provides that the coupling means may be electrical or mechanical).
Based on the teaching of Niewiadomski, it would have been obvious to include a safety chain detection means in the Yoshizaki device in order to provide a means of detecting an alternative, or additional connection between the towing vehicle and trailer, thereby ensuring power transfer between the vehicles.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki in view of Maruoka (WO 2018/150642 – Translation included).
Yoshizaki discloses as discussed above, but does not directly disclose determining the cap in the hitching portion.
As provided above, Maruoka teaches a vehicle which includes a camera (15a) used to determine the gap (Dgap) between a hitch connection and hitch ball (see Fig. 20; see also pg. 5, paragraphs 5-7 of Translation).
Based on the teaching of Maruoka, it would have been obvious to incorporate the gap determining means into the Yoshizaki device in order to assist the operator in more accurately determining the relative positions of the hitch ball and hitch connection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
July 15, 2022

/KEVIN HURLEY/Primary Examiner, Art Unit 3611